Exhibit 10.29

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

CONSOLIDATED, AMENDED AND RESTATED TERM NOTE

 

$1,600,000.00

 

Arlington, Virginia

 

 

July      , 2003

 

FOR VALUE RECEIVED, ON-SITE SOURCING, INC., a corporation organized and existing
under the laws of the State of Delaware, having its chief executive office at
832 North Henry Street, Alexandria, Virginia 22314, promises to pay to the order
of WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association and
successor in interest to First Union National Bank, having an address of 1970
Chain Bridge Road, McLean, Virginia 22102 (the “Lender”), without offset and in
immediately available funds, the principal sum of One Million Six Hundred
Thousand and 00/100 Dollars ($1,600,000.00) (the “Principal Sum”), or so much
thereof as has been or may be advanced to or for the account of the Borrower
pursuant to the terms and conditions of the Loan Agreement (as hereinafter
defined), together with interest thereon at the rate or rates hereinafter
provided, in accordance with the following terms:

 

1.                                       Interest.  The annual rate of interest
(the “Rate”) on the principal amount owing under this Consolidated, Amended and
Restated Term Note (the “Note”) shall be a fluctuating annual rate equal to the
LIBOR Market Index Rate (hereinafter defined) in effect from time to time plus
Two and Thirty-five One Hundredths percentage points (2.35%).   The LIBOR Market
Index Rate, for any day, is the rate for 1 month U.S. dollar deposits as
reported on Telerate page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a London business day, then the immediately preceding London
business day (or if  not  so  reported,  then  as determined by Lender from
another recognized source or interbank quotation).  Absent manifest error, the
Lender’s determination of the LIBOR Market Index Rate for any day shall be
conclusive.

 

The rate of interest that shall accrue under this Note shall change immediately
upon any change in the LIBOR Market Index Rate.

 

If the LIBOR Market Index Rate is discontinued or unavailable, interest on the
outstanding principal balance shall accrue at an annual rate equal to the Prime
Rate.  The “Prime Rate” shall be the rate announced from time to time by
Wachovia  Bank, National Association in its sole discretion as Wachovia  Bank,
National Association’s prime rate as a reference for fixing the lending rate for
commercial loans.  The Prime Rate is a

 

--------------------------------------------------------------------------------


 

reference rate only and does not necessarily represent the lowest rate of
interest charged for commercial borrowings.

 

Interest will accrue daily on an actual/360 day basis (that is, a per-diem
interest rate will be determined on the basis of a 360-day year; accrued
interest shall be determined by multiplying the per-diem rate by the actual
number of days principal is outstanding).

 

Each payment made on this Note shall be applied to accrued interest before it is
applied to principal.  Interest shall accrue from the date of this Note on the
unpaid balance and shall continue to accrue after maturity, whether by
acceleration or otherwise, until this Note is paid in full.

 

2.                                       Payments and Maturity.  Interest
accruing on the outstanding principal balance owing under this Note shall be
payable on the first day of each month, commencing on the first day of the first
month following the date of this Note.  In addition, this Note is payable in
equal monthly installments of principal in the amount of Sixty Six Thousand Six
Hundred Sixty Seven and 00/100 Dollars ($66,667.00), commencing on the first day
of the first month following the date of this Note, and being due on the first
day of each month thereafter, through and including the payment due on July 31,
2005; provided however, that on July 31, 2005 (the “Maturity Date”) this Note
shall mature, and the entire amount of principal then remaining unpaid, together
with all accrued interest thereon, and all other amounts owing under this Note
shall become due and payable in full.

 

3.                                       Automatic Debit of Checking Account for
Payments in Respect of Reimbursement Obligations.  Borrower authorizes Lender to
debit its demand deposit account number 2000003778052 and any other account with
Lender designated in writing by Borrower, beginning as of the date of this Note,
for any payments due hereunder or under any other Loan Documents.  Borrower
further certifies that Borrower holds legitimate ownership of this account and
preauthorizes this periodic debit as part of its right under said ownership.

 

4.                                       Default Interest.  Upon the occurrence
of an Event of Default (as hereinafter defined), the unpaid principal balance
shall bear interest thereafter, until the Event of Default is cured, at a rate
of two percent (2.0%) per annum in excess of the rate or rates of interest that
would otherwise be in effect under this Note.

 

5.                                       Late Charges.  If the Borrower fails to
make any payment under the terms of this Note within ten (10) days after the
date such payment is due, the Borrower shall pay to the Lender on demand a late
charge equal to five percent (5.0%) of such payment.

 

6.                                       Application and Place of Payments. 
Except as otherwise provided in the Loan Agreement (hereinafter defined), all
payments, made on account of this Note shall be applied first to the payment of
accrued and unpaid interest then due hereunder, second to

 

2

--------------------------------------------------------------------------------


 

the unpaid principal balance and the remainder, if any, shall be applied to any
other amounts which remain owing hereunder.  All payments on account of this
Note shall be paid in lawful money of the United States of America in
immediately available funds during regular business hours of the Lender at its
office at 1970 Chain Bridge Road, McLean, Virginia 22102, or at such other times
and places as the Lender may at any time and from time to time designate in
writing to the Borrower.

 

7.                                       Loan Agreement.  This Note is “Term
Note #2” described in an Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement, dated as of May 30,
2001, by and between the Borrower and the Lender, as modified by that certain
First Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement, dated as of July 2,
2001, and as further modified by that certain Second Modification of Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement dated as of May 23, 2002, and as further modified by that
certain Third Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement dated as of September 25,
2002, and as further modified by that certain Fourth Modification of Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement dated as of February 3, 2003, and as further modified by that
certain Fifth Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement dated as of March 24,
2003, and as further modified by that certain Sixth  Modification of Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement dated as of May 6, 2003, and as further modified by that
certain Seventh Modification of Amended and Restated Revolving Line of Credit
Loan Agreement, Term Loans Agreement and Security Agreement of even date
herewith  (as so amended, the “Loan Agreement”).  The indebtedness evidenced by
this Note is included within the meaning of the term “Debt” as defined in the
Loan Agreement.  The term “Loan Documents” as used in this Note shall have the
meaning ascribed to that term in the Loan Agreement.  Capitalized terms used in
this Note but not defined herein have the meanings ascribed to them in the Loan
Agreement.

 

8.                                       Security.  This Note is secured by the
Collateral described in the Loan Agreement.

 

9.                                       Events of Default.  The occurrence of
any one or more of the following events shall constitute an event of default
(individually, an “Event of Default” and collectively, the “Events of Default”)
under the terms of this Note:

 

(a)                                  The failure of the Borrower to pay to the
Lender when due any amounts payable under this Note or to fully and timely
perform any obligations under this Note; or

 

(b)                                 The occurrence of an event of default under
the terms and conditions of any of the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

10.                                 Remedies.  Upon the occurrence of an Event
of Default, at the option of the Lender, all principal, accrued interest and
other amounts payable by the Borrower to the Lender under the terms of this Note
shall become immediately due and payable, and the Lender shall have all of the
rights, powers, and remedies available under the terms of this Note, any of the
other Loan Documents and all applicable laws.  The Borrower hereby waives
presentment, protest and demand, notice of protest, notice of demand and of
dishonor and non-payment of this Note, and expressly agrees that this Note or
any payment hereunder may be extended from time to time without in any way
affecting the liability of the Borrower.

 

11.                                 Expenses.  The Borrower promises to pay to
the Lender on demand by the Lender all costs and expenses incurred by the Lender
in connection with the collection, defense and enforcement of this Note,
including, without limitation, all attorneys’ fees and expenses, all court costs
and all arbitration fees and costs.

 

12.                                 Notices.  Any notice, request, or demand to
or upon the Borrower or the Lender shall be deemed to have been properly given
or made when delivered in accordance with the Loan Agreement.

 

13.                                 Miscellaneous.  Each right, power, and
remedy of the Lender as provided for in this Note or any of the other Loan
Documents, or now or hereafter existing under any applicable law or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for in this Note or any of the other Loan
Documents or now or hereafter existing under any applicable law, and the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Lender of any or all such other rights, powers, or remedies.  No
failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant, or agreement of this Note or any of the other Loan
Documents, or to exercise any right, power, or remedy consequent upon a breach
thereof, shall constitute a waiver of any such term, condition, covenant, or
agreement or of any such breach, or preclude the Lender from exercising any such
right, power, or remedy at a later time or times.  By accepting payment after
the due date of any amount payable under the terms of this Note, the Lender
shall not be deemed to waive the right either to require prompt payment when due
of all other amounts payable under the terms of this Note or to declare an Event
of Default for the failure to effect such prompt payment of any such other
amount.  No course of dealing or conduct shall be effective to amend, modify,
waive, release, or change any provisions of this Note.

 

14.                                 Partial Invalidity.  If any term or
provision of this Note or the application thereof to any person or circumstance
shall be invalid or unenforceable to any extent, the remainder of this Note and
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Note shall be valid and be
enforceable to the fullest extent permitted by law.

 

4

--------------------------------------------------------------------------------


 

15.                                 Captions.  The captions herein set forth are
for convenience only and shall not be deemed to define, limit, or describe the
scope or intent of this Note.

 

16.                                 Governing Law.  The provisions of this Note
shall be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia (excluding Virginia’s choice of law rules).

 

17.                                 Consent to Jurisdiction.  Provisions of the
Loan Agreement concerning the Borrower’s consent to the jurisdiction of state
and federal courts sitting in the Commonwealth of Virginia are incorporated into
this Note by reference and shall have the same force and effect as if fully set
forth in this Note.

 

18.                                 Waiver of Trial by Jury.  Provisions of the
Loan Agreement concerning the Borrower’s and Lender’s mutual waiver of trial by
jury in disputes between the Borrower and the Lender are incorporated into this
Note by reference and shall have the same force and effect as if fully set forth
in this Note.

 

19.                                 ARBITRATION.  PROVISIONS OF THE LOAN
AGREEMENT SPECIFYING THAT CERTAIN DISPUTES BETWEEN THE BORROWER AND THE LENDER
SHALL BE RESOLVED BY BINDING ARBITRATION ARE INCORPORATED INTO THIS NOTE BY
REFERENCE AND SHALL HAVE THE SAME FORCE AND EFFECT AS IF FULLY SET FORTH IN THIS
NOTE.

 

20.                                 Prior Notes.  This Note consolidates, amends
and restates (a) a certain Term Note, dated as of July 2, 2001, in the original
principal amount of One Million Seven Hundred Eighty Thousand Three Hundred and
00/100  Dollars ($1,780,300.00) and made payable by Borrower to the order of
Lender (the “First Note”) and (b) a certain Term Note, dated as of September 25,
2002, in the original principal amount of One Million Two Hundred Fifty Thousand
and 00/100  Dollars ($1,250,000.00) and made payable by Borrower to the order of
Lender (the “Second Note”)(the First Note and Second Note being hereafter
referred to collectively as the “Original Promissory Notes”).  This Note is not
a novation of the Original Promissory Notes.  In addition to any other amounts
owing by Borrower to Lender in conjunction with the consolidation, amendment and
restatement of the Original Promissory Notes by this Note, Borrower shall
deliver to Lender contemporaneous with the execution of this Note all interest
owing under the Original Promissory Notes plus an amount sufficient to reduce
the collective principal balances owing under the Original Promissory Notes to
One Million Six Hundred Thousand and 00/100 Dollars ($1,600,000.00).  From and
after the date of this Note, all principal outstanding under this Note shall
bear interest at the rate or rates provided in this Note. Interest accruing
prior to the date hereof on principal advanced under the First Note and Second
Note shall be calculated as provided in the First Note and Second Note,
respectively.  Lender has signed this Note for the purpose of signifying
Lender’s agreement to the terms hereof (including the modifications of the
Original Promissory Notes), and not for the purpose of becoming a co-maker of
this Note or incurring any

 

5

--------------------------------------------------------------------------------


 

liability under this Note.  To induce Lender to consent to this Note, and the
modifications herein contained, the Borrower: (i) warrants and represents that
it has no offsets or defenses to its obligations under the First Note and Second
Note, as consolidated, modified and restated by this Note; and (ii) hereby
releases and waives any and all claims and actions of any kind that it may have
against the Lender as of the date of this Note arising out of or relating to the
Loan Agreement, the Original Promissory Notes or other Loan Documents.

 

21.                                 JUDGMENT BY CONFESSION  THE UNDERSIGNED
HEREBY DULY CONSTITUTE AND APPOINT JOSEPH P. CORISH, JENNIFER A. BRUST, GREGORY
BAUGHER AND ANY VICE PRESIDENT AND SENIOR VICE PRESIDENT OF THE LENDER AS THE
TRUE AND LAWFUL ATTORNEY-IN-FACT, FOR THEM, IN ANY OR ALL OF THEIR NAMES, PLACE
AND STEAD, AND UPON THE OCCURRENCE OF AN EVENT OF DEFAULT TO CONFESS JUDGEMENT
AGAINST THEM, OR ANY OF THEM, IN THE CIRCUIT COURT FOR THE COUNTY OF ARLINGTON,
VIRGINIA, UPON THIS NOTE AND ALL AMOUNTS OWED HEREUNDER, INCLUDING ALL COSTS OF
COLLECTION, REASONABLE ATTORNEYS’ FEES  AND COURT COSTS, HEREBY RATIFYING AND
CONFIRMING THE ACTS OF SAID ATTORNEY-IN-FACT AS IF DONE BY THEMSELVES, EXPRESSLY
WAIVING BENEFIT OF ANY HOMESTEAD OR OTHER EXEMPTION LAWS.

 

IN WITNESS WHEREOF, the Borrower has caused this instrument to be executed by
its duly authorized officer or officers as of the date first written above.

 

(Signatures and Notary Acknowledgments on following pages)

 

BORROWER:

 

6

--------------------------------------------------------------------------------


 

 

ON-SITE SOURCING, INC., a Delaware corporation

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, successor-in-interest to First Union
National Bank

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

Title:

 

 

 

COMMONWEALTH OF VIRGINIA
COUNTY OF                           : to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that                                                   as
                                             of On-Site Sourcing, Inc., whose
name is signed to the foregoing Consolidated, Amended and Restated Term Note,
personally appeared before me within the aforesaid jurisdiction and acknowledged
the same.

 

GIVEN under my hand and seal this         day of                               ,
2003.

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

 

COMMONWEALTH OF VIRGINIA

 

7

--------------------------------------------------------------------------------


 

COUNTY OF                           : to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify
that                                              as                                              of
Wachovia Bank, National Association, successor-in-interest to First Union
National Bank, whose name is signed to the foregoing Consolidated, Amended and
Restated Term Note, personally appeared before me within the aforesaid
jurisdiction and acknowledged the same.

 

GIVEN under my hand and seal this         day of 
                              , 2003.

 

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

 

8

--------------------------------------------------------------------------------